DETAILED ACTION
	Claims 1-19 are pending; claims 12-19 are withdrawn; claims 1-11 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 9/28/2018 and 8/14/2019 have been considered.

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences in the specification that fail to recite a "SEQ ID NO." For example, see Figures 5-1 and 5-2.  The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. 


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11); the species a. (using a cultured transgenic mammalian cell) in the reply filed on 2/26/2021 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar to" in claims 1, 2, 4-8 is a relative term which renders the claim indefinite.  The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, it is unclear what degree of similarity is required to the murine CD300F extracellular domain nucleotide sequence to determine the metes and bounds of the claims.  Claims 3, 9-11 depend from the claims, and are thus also indefinite.
Claim 8 recites that the murine CD300F gene contains a nucleotide sequence “corresponding to” 150 amino acid residues from the N-terminus of a protein encoded by the gen (see lines 4-5).  This is indefinite because the term “corresponding to” in unclear; it is unclear how a nucleotide sequence corresponds to amino acid residues.  It is suggested that the claims reflect a nucleotide sequence can encode amino acid residues. 
Claim 11 is indefinite.  The claim recites a cell type and “(derived from….)”.  This is unclear because the metes and bounds of the phrase “(derived from …)” cannot be determined.  For example, “an HEK293T cell (derived from a human)”, implies that there are HEK293T cells that could be derived other species; however HEK stands for “human embryonic kidney”, so the phrase in parentheses renders the metes and bounds unclear.  It is suggested for clarity that all of phrases in parentheses be removed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., The Journal of Immunology, 2011, 187: 3483–3487, as evidenced by “NTTC clone 929,” accessed from https://www.atcc.org/products/all/CCL-1.aspx on May 5, 2021, page 1.
Regarding claim 1, Choi teaches the transfection of mouse fibroblast L929 cells with a vector encoding the mouse CD300F (p. 3484, col. 1, Phagocytosis of Apoptotic cells; Figure 4).
Regarding claim 2, Choi teaches that all CD300 family receptors comprise an extracellular domain (p. 3483, col. 1, ¶1).
Regarding claims 3, 5, and 8, Choi teaches the sequence of the murine CD300F gene, accordingly this sequence encodes beta-coil structure domains (claim 3); an intracellular domain having a signaling function (claim 5); and a nucleotide sequence corresponding to 150 amino acid residues from the N-terminus of a protein encoded by the gene.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, Choi teaches that CD300 family receptors have a transmembrane domain (p. 3483, col. 1, ¶1).
Regarding claims 9-10, Choi teaches transfection of mouse fibroblast L929 cells.  The ATTC reference teaches that these cells are a mouse cultured cell line.
Accordingly, Choi anticipates the claims.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al., The Journal of Biological Chemistry, 282(25): 17997-18008, 2007.
Regarding claims 1-2 and 7, Izawa teaches a plasmid construct encoding LMIR4 was transfected into Cos-7 cells (p. 17999, col. 2, Biochemistry).  The instant specification teaches the CD300d is also called LMIR4; has a homology of about 80% to the CD300F molecule and has the same conformation as the CD300F (p. 34, ¶64).  The specification teaches that the MuCD300d protein has a homology of 80% or more to that of the MuCD300F protein at the 14th to 120th amino acid residues of the extracellular domain (p. 23, ¶44).  Thus, the LMIR4 gene, as taught by Izawa has an extracellular domain nucleotide sequence that is similar to murine CD300F gene.
Regarding claim 3 and 5, Izawa teaches the sequence of the murine CD300d gene, accordingly, this sequence would necessarily and inherently encode beta-coil structure domains (claim 3); an intracellular domain having a signaling function (claim 5); and a nucleotide sequence corresponding to 150 amino acid residues from the N-terminus of a protein encoded by the gene.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 4 and 8, Iwaza teaches a sequence encoding the mouse CD300d gene; the specification provides evidence that the mouse CD300d has 80% homology from the extracellular domain to the transmembrane domain (from the N-terminus to the 130th amino acid residue.  See p. 24, ¶44.  
Regarding claim 6, Iwaza teaches a nucleotide sequence of CD300d (LMIR4) (see p. 34, ¶64).
Regarding claims 9-11, Izawa teaches a plasmid construct encoding LMIR4 was transfected into Cos-7 cells (p. 17999, col. 2, Biochemistry).
Accordingly, Izawa anticipates the claims.

Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632